               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                       1:19-CV-206 MOC WCM

WESLEY CRAWFORD,                                )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )           ORDER
                                                )
BLUE RIDGE METALS CORPORATION,                  )
DONALD YOUNG, KEITH RAMSEY, and                 )
JENNIFER KIRKPATRICK,                           )
                                                )
      Defendants.                               )
______________________________________          )

      On July 24, 2020, the undersigned’s chambers received correspondence

from Plaintiff’s counsel indicating that a dispute has arisen regarding an

extension of time for the completion of Plaintiff’s deposition. Specifically,

Plaintiff’s counsel explained that Plaintiff was deposed on July 21, 2020, and

that Plaintiff’s counsel desires an additional one-and-a-half to two hours

beyond the seven-hour limit “to complete examination of plaintiff on cross-

examination….”      Defense counsel objects and Plaintiff has requested a

conference with the undersigned to discuss this issue pursuant to the Pretrial

Order and Case Management Plan (the “Pretrial Order”), which requires that

a party seek such a conference before filing a disputed motion for an order

relating to discovery. Doc. 9, ¶ III(B).



                                           1

    Case 1:19-cv-00206-MOC-WCM Document 38 Filed 07/29/20 Page 1 of 3
      Since approximately late March of 2020, multiple discovery disputes

have arisen in this case. These disputes have involved telephonic conferences,

motions practice (with voluminous filings in some instances), and subsequent

written orders by the Court. See e.g., Doc. 17 (Plaintiff’s Motion to Extend

Discovery Deadline, and Other Deadlines in the Case); Doc. 24 (Defendants’

Motion to Extend Mediation Deadline); Doc. 27 (Plaintiff’s Motion for

Protective Order That His Deposition be Taken Remotely, via Computer

Technology).

      Currently pending, aside from the issue raised by Plaintiff’s counsel

regarding additional time for Plaintiff’s deposition, is a motion by Defendant

seeking a protective order relative to a Rule 30(b)(6) deposition of Defendant

that has been noticed by Plaintiff. Doc. 34. The time allotted for court-enforced

discovery was extended previously and concludes on July 31. Doc. 22.

      In light of the discovery deadline, the need for the Court to address the

pending motion for a protective order, the nature of the current dispute over

the length of Plaintiff’s deposition, and the need for the resources of the Court

and parties to be used efficiently, Plaintiff’s request for a discovery conference

on that issue will be denied.

      Should the parties be unable, after reasonable and thorough

consultation, to resolve their dispute regarding the potential continuation of

Plaintiff’s deposition, they may file appropriate motions on that topic, provided

                                        2

    Case 1:19-cv-00206-MOC-WCM Document 38 Filed 07/29/20 Page 2 of 3
however that such filings will be subject to two (2) conditions. First, any such

motion must recount in detail the parties’ efforts to resolve the dispute, taking

into account the following admonition that appears in the Pretrial Order:

            Consistent with the spirit, purpose, and explicit
            directives of the Federal Rules of Civil Procedure and
            the Local Rules of the Western District of North
            Carolina, the Court expects all parties (and counsel) to
            attempt in good faith to resolve discovery disputes
            without the necessity of Court intervention. Failure to
            do so may result in appropriate sanctions.

            Doc. 9, ¶ III(G).

Second, the motion, together with any related filings including a supporting

brief and exhibits, shall be limited to ten (10) pages or less. The same limitation

shall apply to any response.

      IT IS THEREFORE ORDERED that Plaintiff’s request for a conference

to discuss the potential continuation of Plaintiff’s deposition is DENIED.

      IT IS FURTHER ORDERED that in the event the parties are unable to

resolve this issue, they may proceed to file appropriate discovery motions

consistent with the limitations and conditions set forth above.


                                 Signed: July 29, 2020




                                          3

    Case 1:19-cv-00206-MOC-WCM Document 38 Filed 07/29/20 Page 3 of 3
